[Cite as Landis v. Landis, 2020-Ohio-6768.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 AUDREA LANDIS                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 28631
                                                   :
 v.                                                :   Trial Court Case No. 2016-DR-754
                                                   :
 JUSTIN LANDIS                                     :   (Domestic Relations Appeal)
                                                   :
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                              OPINION

                         Rendered on the 18th day of December, 2020.

                                              ...........

JAMIE L. ANDERSON, Atty. Reg. No. 0081218, 2190 Gateway Drive, Fairborn, Ohio
45324
      Attorney for Plaintiff-Appellee

MARK D. WEBB, Atty. Reg. No. 0085089, 140 North Main Street, Suite B, Springboro,
Ohio 45066
      Attorney for Defendant-Appellant

                                              .............




TUCKER, P.J.
                                                                                        -2-


       {¶ 1} Defendant-appellant Justin Landis appeals from a final judgment and decree

of divorce entered by the Montgomery County Court of Common Pleas, Domestic

Relations Division. Justin challenges the trial court’s valuations of the parties’ business

and their marital home and its failure to award him half of the amount his former wife

withdrew from her bank account prior to their separation. He also challenges the amount

of child support the trial court ordered him to pay. Finally, Justin claims the trial court

erred regarding its division of the marital debt.

       {¶ 2} For the following reasons, we affirm in part, reverse in part, and remand to

the trial court for further proceedings consistent with this opinion.



                           I.     Facts and Procedural Background

       {¶ 3} Audrea and Justin Landis were married in 2002 and have two minor children.

Audrea filed a complaint for divorce in August 2016.           Justin filed an answer and

counterclaim that same month. Hearings were conducted over six days in October and

December 2018 and on one day in May 2019.

       {¶ 4} Of relevance hereto, the trial court valued and divided the parties’ retail

business and their marital residence. The trial court ordered Justin to pay the entire

credit card debt. The trial court also ordered Justin to pay child support to Audrea.

Finally, the court denied Justin’s request that Audrea reimburse him for one-half of the

amount she withdrew from her individual account.

       {¶ 5} Justin appeals.



                                   II.     Business Valuation
                                                                                        -3-


      {¶ 6} Justin’s first assignment of error states as follows:

      THE TRIAL COURT ERRED IN ORDERING HUSBAND TO PAY WIFE

      ONE-HALF OF “DISTRIBUTIONS” FROM THE BUSINESS.

      {¶ 7} Justin contends that the trial court erred regarding the valuation of the

business the parties started during the marriage.

      {¶ 8} In 2012, the parties opened J & J Sports, L.L.C., a retail firearms business.

The parties originally ran the business from the marital residence.         However, the

business was later moved to a retail space located in Brookville. The trial court awarded

the business to Justin and ordered him to pay Audrea the sum of $46,030.50 as her one-

half share of the business. Justin asserts that the trial court’s valuation of the business

was erroneous, contending, in essence, that his expert witness was more credible than

Audrea’s.

      {¶ 9} When parties present substantially different valuations of an asset, the trial

court is free to believe all, part, or none of any witnesses' testimony. Huelskamp v.

Huelskamp, 185 Ohio App. 3d 611, 2009-Ohio-6864, 925 N.E.2d 167, ¶ 27 (3d Dist.);

Bechtol v. Bechtol, 49 Ohio St. 3d 21, 23, 550 N.E.2d 178 (1990). The court, in the end,

must make its own determination as to valuation based on the evidence presented.

James v. James, 101 Ohio App. 3d 668, 681, 656 N.E.2d 399 (2d Dist.1995).

      {¶ 10} A reviewing court must affirm a trial court's determination if it is supported

by competent, credible evidence and is not otherwise an abuse of discretion. A trial court

abuses its discretion when the court's attitude is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140

(1983). “It is to be expected that most instances of abuse of discretion will result in
                                                                                       -4-


decisions that are simply unreasonable, rather than decisions that are unconscionable or

arbitrary.” AAAA Ents., Inc. v. River Place Community Urban Redevelopment Corp., 50
Ohio St. 3d 157, 161, 553 N.E.2d 597 (1990). “A decision is unreasonable if there is no

sound reasoning process that would support that decision.” Id.

       {¶ 11} The evidence demonstrates that the parties originally agreed to use Terry

Yoho to perform the valuation of the business.1 At trial, Yoho testified that she utilized

the “asset method” to determine the fair market value of the business, which she valued

at $89,300 at year-end 2015. She testified the asset method was more appropriate than

other methods given the specific circumstances of this business. She also testified the

asset method normally results in a “minimum value.” Tr. p. 378. Further, Yoho testified

that this value took into account the fact that the business was encumbered by

approximately $200,000 in loans payable to Justin’s family.2

       {¶ 12} Yoho also performed a valuation as of year-end 2016 and assigned the

business a value of zero. However, she testified Justin had taken distributions in the

amount of $92,061 during 2016. She further testified that, absent such distributions, the

value of the business would have been $92,061. Yoho testified that, once again, she

took into account the debts of the business, including the loans to Justin’s parents and

the credit card debt Justin attributed to the business.

       {¶ 13} Yoho further testified that a business owner can “increase loans, decrease


1
 Justin does not dispute Yoho’s qualifications to provide expert testimony regarding the
value of the business. According to Yoho’s testimony, she was a licensed, certified
public accountant with specialized certifications in financial forensics and fraud and had
extensive experience in the area of business valuations.

2
 The trial court found credible the testimony of Justin’s mother regarding the existence
of the loans even as it noted there were no documents or records regarding the loans.
                                                                                          -5-


cash, and/or take distributions” from a business in order to lower the value of the business.

Tr. p. 396. She testified that all three actions took place in this case. Finally, Yoho

testified that the business regularly conducted cash sales and postal money order sales

made out solely to Justin rather than to the business, but she did not conduct an audit of

the business records to determine whether these sales were properly recorded.

       {¶ 14} Justin presented the testimony of Alan Duvall, C.P.A., whom he hired to

dispute Yoho’s 2016 valuation. Duvall testified that he also used the asset method and

also assigned a value of zero to the business for 2016. However, he testified that the

distributions taken by Justin during 2016 should have been considered cash flow rather

than income, and thus that the distributions should not have affected the fair market value

of the business.

       {¶ 15} The trial court found the value of the business to be zero at year-end 2016.

The court also explicitly stated it found Yoho’s testimony more credible than Duvall’s

testimony.   Thus, the court found that the value of the business would have been

$92,061.00 had Justin not taken the 2016 distributions. The court further found that

Justin had failed to prove the distributions were used solely to benefit the marital unit.

Given this, the court awarded the business to Justin, but ordered him to pay Audrea the

sum of $46,030.50 as her one-half share of the 2016 distributions.

       {¶ 16} After reviewing what can only be described as a voluminous record, we

conclude that the trial court did not abuse its discretion concerning the business valuation

and the ordered distribution. Evidence in the record supported a finding that Justin acted

in a manner to reduce the value of the business beginning in 2016. Evidence also

supported Yoho’s valuation and her conclusion that the 2016 distributions lowered the
                                                                                          -6-


value of the business. Thus, we cannot conclude that the trial court erred in ordering

Justin to pay Audrea one-half of the distributions taken from the business in 2016.

       {¶ 17} Accordingly, the first assignment of error is overruled.



                                    III.    Credit Card Debt

       {¶ 18} The second assignment of error asserted by Justin states:

       THE TRIAL COURT ERRED IN FAILING TO DIVIDE THE PARTIES’

       CREDIT CARD DEBT OR IN THE ALTERNATIVE, ACCOUNTING FOR

       THE CREDIT CARD DEBT IN THE VALUATION OF THE BUSINESS

       EQUITY.

       {¶ 19} Justin challenges the trial court’s decision insofar as it made him

responsible for the entirety of the business credit card debt.

       {¶ 20} The record demonstrates there are six credit cards at issue; an American

Express Business Card, a Bass Pro Bank of America Card, a Community Bank Gander

Mountain Card, a Chase Credit Card, a Bank of America Credit Card and an American

Express Plum Card.

       {¶ 21} The trial court found that Justin had “failed to demonstrate that the corporate

credit card debt ha[d] any significant marital portion,” and thus concluded that the credit

card debt was solely corporate debt.

       {¶ 22} Again, the record regarding the credit card debt is voluminous. Clearly, the

trial court did not err in attributing some of that debt to the business. However, even a

cursory review of the credit card records reveals that there are non-business charges on

the cards, and that some of those charges are not minimal. It is unclear from the record
                                                                                           -7-


before us what portion of the non-business credit card debt is marital and what portion is

personal to Justin.3 However, it is clear that the trial court erred in attributing all of the

credit card debt to the business.

       {¶ 23} In so holding, we do not intend to indicate that the trial court erred by

assigning the entirety of the debt to Justin. Indeed, under the circumstances of this case,

such an order may be appropriate.         However, the trial court’s stated basis for the

assignment of the credit card debt was based upon an incorrect classification of that debt.

Thus, we cannot say the trial court properly exercised its discretion on this issue.

       {¶ 24} Accordingly, the second assignment of error is sustained.



                                    IV.    Marital Residence

       {¶ 25} Justin asserts the following for his third assignment of error:

       THE TRIAL COURT ERRED IN ORDERING HUSBAND TO PAY WIFE

       $53,602.50 FOR HER SHARE OF THE EQUITY IN THE MARITAL

       RESIDENCE AS THIS AMOUNT REFLECTS AN INFLATED VALUE NOT

       SUPPORTED BY THE EVIDENCE AND INCONSISTENT WITH THE

       COURT’S DETERMINATION OF THE MARITAL PROPERTY DIVISION

       DATE.

       {¶ 26} Justin objects to the trial court’s decision to credit the testimony of Audrea’s

expert, Victor Grabeman, as to the value of the parties’ real estate located on Lewisburg-

Ozias Road in Preble County. Justin does not challenge Grabeman's qualifications.



3
 For example, there are charges on one card related to a vacation Justin took with his
girlfriend.
                                                                                           -8-


Instead, he argues that Grabeman’s methodology was unreliable because he went

outside of Preble County in order to find comparable properties. Justin further claims

that the trial court abused its discretion as to the date of the valuation of the property and

the amount of the mortgage debt.

       {¶ 27} The parties purchased the residence in 2005 or 2006 for $150,000. In

2009, they purchased additional, adjacent land for $16,000.             In 2010, the parties

refinanced the property, which was assigned a market value at that time of $225,000.

That same year, they built a large barn which contained stalls, a kitchenette, a bathroom,

and a riding arena. Audrea testified that the barn construction cost $100,000. Justin

testified it cost far less, but did not provide a different cost amount.4

       {¶ 28} Victor Grabeman testified on behalf of Audrea regarding the value of the

property, while Robert Nagle, who was also a qualified expert, testified on Justin’s behalf.

Grabeman performed an appraisal of the property in 2017 and concluded the market

value was $248,000. He testified, however, that he thought the value was higher, but he

had been unable to find any recent sales involving properties with similar barns.

Grabeman conducted a second appraisal in 2018 and valued the property at $290,000;

he testified the increased appraisal amount was based upon his discovery of recent

comparable sales of properties with similar barns, which resulted in a more accurate

valuation.

       {¶ 29} Robert Nagle also conducted two appraisals of the property.            His first

appraisal valued the property at $184,000, and his second assigned it a value of


4
 The record contains a copy of an e-mail or text message from Justin to Audrea in which
he referred to the barn construction cost as $100,000. Justin testified the message was
an exaggeration, but he did not deny writing it. Plaintiff’s Exh. No. 61.
                                                                                           -9-


$177,000. Nagle testified that he thought Grabeman’s appraisal failed to account for

serious repairs the farmhouse needed.        He also thought Grabeman’s comparable

properties were too far from the marital property to be of assistance in arriving at an

accurate valuation.

       {¶ 30} Justin first claims that Grabeman did not adhere to the Uniform Standards

of Professional Appraisal Practice in reaching his second valuation because he went

outside of Preble County to locate comparable properties.          Justin claims Nagle’s

valuation was more reliable because he stayed within seven miles of the marital property

when looking for comparable properties.

       {¶ 31} Justin has failed to demonstrate that Grabeman violated the standards for

appraisals.    Indeed, both Grabeman and Nagle testified that the standards provide

flexibility in the location of comparable properties and do not set forth a proximity

limitation.   Further, one of Grabeman’s comparables was located in Preble County

approximately seven miles from the marital property. Grabeman explained that the need

to go outside Preble County to locate comparable properties was based upon the difficulty

of locating properties with barns equipped with indoor riding arenas. Grabeman also

testified that all of the comparable properties he used were in the general area of the

marital residence, and that their use did not violate any acceptable valuation practice.

       {¶ 32} Justin also complains that Grabeman’s valuation gave too much

significance to the barn’s indoor riding arena. But Grabeman testified that the highest

and best use of the property included the use of the arena.

       {¶ 33} Justin next claims Grabeman failed to take into account significant repairs

needed to the marital house. However, Grabeman’s testimony refutes this claim.
                                                                                           -10-


        {¶ 34} Based upon the evidence in this record, we cannot conclude the trial court

abused its discretion when it gave more credence to Grabeman’s valuation than Nagle’s

valuation. The record, including Grabeman’s report and testimony, demonstrated that

the value assigned by the court was supported by the evidence.

        {¶ 35} We further conclude that the trial court did not err regarding the date of the

property valuation. While Justin argues the value of the property should have been

determined as of the de facto termination date of the marriage, September 30, 2016, the

property remained a jointly-held asset until the date of the final decree. The trial court

acted within its discretion by utilizing a value closer to the time of the hearing as opposed

to the de facto termination date.

        {¶ 36} Finally, Justin argues that the trial court erred when it determined the equity

in the property because the court used the mortgage indebtedness amount as of April

2018.    Justin contends this was error because he paid all expenses related to the

property after the de facto termination date of the marriage. The record shows the

mortgage balance was $159,667 as of December 31, 2016, and that it was $154,795 in

April 2018, a difference of less than $5,000. We cannot find and Justin does not refer us

to parts of the record that support his claim that he paid all the mortgage expenses after

the de facto termination date. Thus, we cannot say the trial court abused its discretion

by utilizing the later date in determining the value of the jointly-held asset.

        {¶ 37} The third assignment of error is overruled.



                                      V.     Wife’s Account

        {¶ 38} The fourth assignment of error is as follows:
                                                                                        -11-


      THE TRIAL COURT ABUSED ITS DISCRETION IN FAILING TO DIVIDE

      THE $13,000 WIFE WITHDREW FROM HER INDIVIDUAL ACCOUNT

      IMMEDIATELY PRECEDING HER DIVORCE FILING.

      {¶ 39} Justin asserts the trial court improperly failed to require Audrea to pay him

one-half of the $13,000 she withdrew from her separate bank account shortly before filing

her complaint for divorce. He claims that “[f]ailing to order the division of this bank

account [ran] contrary to the court’s own decision to require [Justin] to provide, and then

subsequently ignore, an accounting of the marital expenditures which were drawn from

the business.”

      {¶ 40} Audrea testified that some of the funds she withdrew were used for her

attorney fees and that some were used for everyday expenses. The trial court found it

equitable to deny Justin’s request for one-half of these funds. The court stated:

      Although [Audrea] acknowledged that some of the money was spent on

      attorney fees, that does not necessarily mean Justin is entitled to one-half

      of these funds. By the time the withdrawals were made, the parties had

      been living separate and apart for a long period of time and they had

      separate bank accounts. Also, each party was funding their respective

      bank accounts with primarily their own respective earnings. Finally, the

      fact that Audrea spent some money out of her individual account does not

      mean Justin is entitled to some of the money withdrawn.

      {¶ 41} We note there was no evidence to show the account in question was jointly

funded. There was also evidence in the record to demonstrate that, at that time, Audrea

was paying for medical insurance, dental fees, counseling for the parties’ son, school
                                                                                         -12-


supplies and lunches, and the children’s extracurricular activities. Thus, we cannot say

that the trial court abused its discretion in failing to order Audrea to reimburse Justin for

these expenditures. The fourth assignment of error is overruled.



                                      VI.      Child Support

       {¶ 42} Justin’s fifth assignment of error provides:

       THE TRIAL COURT ERRED IN ONLY IMPLEMENTING A 25%

       DEVIATION ON LINE 25 OF THE CHILD SUPPORT WORKSHEET

       DESPITE THE PARTIES’ EQUAL PARENTING SCHEDULE.

       {¶ 43} Justin challenges the trial court's decision regarding the amount of child

support awarded to Audrea. He argues that the court should have ordered a larger

deviation from the child support guidelines.

       {¶ 44} “As with most matters pertaining to child support, the decision to deviate

from the actual annual obligation is discretionary and will not be reversed absent an abuse

of discretion.” Hattenbach v. Watson, 2d Dist. Montgomery No. 27071, 2016-Ohio-5648,

¶ 14, citing Havens v. Havens, 10th Dist. Franklin No. 11AP-708, 2012-Ohio-2867, ¶ 6.

       {¶ 45} When calculating child support, a court is to use the worksheet set forth in

R.C. 3119.022 combined with the basic schedule set forth in R.C. 3119.021.              The

amount of child support established by this calculation produces a rebuttable presumption

of the proper amount of child support. R.C. 3119.03; Marker v. Grimm, 65 Ohio St. 3d
139, 141, 601 N.E.2d 496 (1992). R.C. 3119.22 allows the court to order a deviation

from the rebuttably-presumed amount after considering the factors in R.C. 3119.23.

However, “[t]he party seeking to rebut the basic child support schedule has the burden of
                                                                                         -13-


presenting evidence which demonstrates that the calculated award is unjust or

inappropriate and would not be in the best interest of the child.” Murray v. Murray, 128
Ohio App. 3d 662, 671, 716 N.E.2d 288 (12th Dist.1999).

         {¶ 46} The evidence adduced at the hearing established that Audrea earned a

yearly salary of $34,000.      She also received $2,400 per year as spousal support. 5

Justin earned a yearly salary of $50,000. The record also reveals that Audrea paid over

$1,500 per year to provide health insurance for the children and that she paid for the

extracurricular activities of the children.

         {¶ 47} According to the child support guidelines, the amount of support owed by

Justin would be $703.14 per month. However, noting that Justin had “more than 150

overnights annually” with the children, the trial court determined a downward deviation

was appropriate and ordered Justin to pay child support in the amount of $527.14 per

month.6 This represented a downward deviation of $176 per month, or slightly more than

25%.

         {¶ 48} Based upon the disparity in the parties’ incomes, Audrea’s payment of the

health insurance premiums, and the fact that the trial court did deviate downward from

the child support guidelines, we cannot say the trial court abused its discretion in setting

the amount of child support.

         {¶ 49} Accordingly, the fifth assignment of error is overruled.




5
    The spousal support award was payable for a term of 64 months.
6Extended parenting time is a relevant factor for consideration when determining
whether to deviate from the guidelines. R.C. 3119.23(C)
                                                                                     -14-


                                        VII.   Conclusion

       {¶ 50} The second assignment of error is sustained, and the other assignments of

error are overruled. The trial court’s judgment is reversed with respect to the business

credit card debt, and we remand for further proceedings on that issue. In all other

respects, the judgment of the trial court is affirmed.



                                      .............



FROELICH, J. and WELBAUM, J., concur.



Copies sent to:

Jamie L. Anderson
Mark D. Webb
Hon. Timothy D. Wood